                                         Case 3:18-cv-07591-CRB Document 457 Filed 02/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                        Case No. 18-cv-07591-CRB
                                         FRANCISCO, et al.,
                                   9
                                                      Plaintiffs,                      ORDER RE: MOTION TO QUASH
                                  10                                                   WALGREENS’ SUBPOENAS
                                                v.
                                  11                                                   Dkt. No. 456
                                         PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13

                                  14
                                             The Court wishes for Walgreens Co. (“Walgreens”) to address the status of its July
                                  15
                                       23, 2020 subpoenas issued to the California Board of Pharmacy (“Board”). See Board
                                  16
                                       Mot. to Quash and Mot. for Protective Order (dkt. 282) at 1 (citing Declaration of Anne
                                  17
                                       Sodergren (Sodergren Decl.), Exs. 1, 2).
                                  18
                                             The Board moved to quash Walgreens’ subpoenas, or in the alternative, for a
                                  19
                                       protective order, on September 23, 2020. Id. In its original motion to quash, the Board
                                  20   argued that the subpoenas (1) posed an undue burden on the Board; (2) sought irrelevant
                                  21   information; and (3) required the production of privileged materials. Id. at 5-16. The
                                  22   Court held the September 23, 2020 motion to quash was in abeyance pending the decision
                                  23   from the Court of Appeal, Fourth Appellate District, Division One, in California State
                                  24   Board of Registered Nursing v. Superior Court of Orange County, Johnson & Johnson, et.
                                  25   al., Case No. D077441 (People v. Purdue Pharma, et al, Orange County Superior Court
                                  26   Case No. 30-2014-00725287-CU-BT-CXC). See Minute Entry for Mot. to Quash Hearing
                                  27   (Dkt. 390).
                                  28         On January 15, 2021, the California Court of Appeal issued it decision in the related
                                         Case 3:18-cv-07591-CRB Document 457 Filed 02/12/21 Page 2 of 2




                                   1   state court proceedings. See Orange County, Case No. D077441 (Jan. 15, 2021) (dkt. No.
                                   2   456-1) . In that decision, the California Court of Appeal overturned the trial court’s order

                                   3   compelling responses to subpoenas issued by Walgreens that differ little from the at-issue

                                   4   subpoenas here. Id. at 4-5 (describing the subpoenas as “demand[ing] the production of

                                   5   documents in various extremely broad categories related to illicit drugs, opioid

                                   6   medications, opioid prescriptions, opioid overdoses, and opioid-related complaints and
                                       disciplinary proceedings.”). The California Court of Appeal found the subpoena requests
                                   7
                                       “overbroad and not reasonably calculated to lead to the discovery of admissible evidence.”
                                   8
                                       Id. at 7. Further, the Court of Appeal determined the requests “ran afoul of the
                                   9
                                       constitutional right to privacy and the statutory official information and deliberative
                                  10
                                       process privileges.” Id. However, in discussing Walgreens’ requests for production of
                                  11
                                       complete investigatory files and administrative records of the Board, the Court of Appeal
                                  12
Northern District of California




                                       “express[ed] no opinion whether a more limited order compelling production of specific
 United States District Court




                                  13
                                       documents within those categories, or aggregate statistics, would be proper.” Id. at 36.
                                  14
                                              The Board has filed a Request for Ruling on the Board’s Motion to Quash and, in
                                  15
                                       the Alternative, Motion for a Protective Order. See Dkt. 456 at 1. In light of the
                                  16
                                       California Court of Appeals’ decision and the Board’s renewed motion, the Court directs
                                  17   Walgreens to submit briefing on the status of its July 23, 2020 subpoenas. Specifically,
                                  18   Walgreens should address whether it has plans to revise or withdraw the subpoenas, or if
                                  19   the Court should decide the motion to quash on the current record. Walgreens’ response
                                  20   shall be filed on or before February 19, 2021. The Board’s further reply, if any, shall be
                                  21   filed by February 26, 2021.
                                  22          This Order disposes of Docket No. 456
                                  23

                                  24          IT IS SO ORDERED.
                                  25          Dated: February 12, 2021.
                                                                                         JACQUELINE SCOTT CORLEY
                                  26                                                     United States Magistrate Judge
                                  27

                                  28
                                                                                     2
